Reasons for Allowance


The following is an examiner’s statement of reasons for allowance:
The recitation in claim 1 of a stationary and a primary platform and an end wall assembly having at least two segments with side edges thereof being joined to each other and the bottom edges thereof being joined to one of the platforms, where an actuating mechanism is joined to at least one of the segments and to one of the platforms to which the segments are joined is not taught nor fairly suggested by the prior art of record.  The closest prior art of record is Vandergon et al. (US 2013/0154212 A1) which discloses the claimed invention except for the details of the actuating mechanism.  The reference Schultz (US 3,375,035) discloses a foldable trailer with singular end wall segments 24, 26 disposed on opposite ends the trailer which have spring loaded hinges 98 shown in Figure 5 between a singular end wall segment 24 and inner upper vertical edges of side walls 31, 32 of a body of the trailer, where the trailer body is comprised of two vertical end walls 33, 34 connected to two vertical side walls 31, 32.  Note that in Figure 5, the frame 40 denotes vertical side walls.  It would not have been obvious to apply the end wall hinge configuration of Schultz to that of Vandergon et al. because Schultz does not teach a hinge connection between an end wall segment and a platform (a raised level surface). Rather, the hinge connection of Schultz is joined to a singular end wall segment and inner upper vertical edges of side walls 31, 32 of a body of the trailer and not to any platform.  This is a critical difference because in order for the spring loaded hinges 98 of Schultz to operate the torsion bars 60, 62 shown in Figure 5 must be able to extend downwardly from a lower edge of the end wall segment past a plane defined by the upper edges of the four walls31, 32, 33, 34 of the trailer body.  Vandergon et al. discloses the end wall segments being joined to a platform and such platform (a raised level surface) does not provide a vertical depth required for the spring 
The recitation in claim 13 of stationary and a primary platform, where a vertical support is secured to the stationary platform to have a portion above a level of the stationary platform and a lift mechanism joined to the primary platform and the vertical support and configured to lift the primary platform from the extended position at least toward the folded position is not taught nor fairly suggested by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
11/3/21